The plaintiffs in error were informed against, tried, and convicted in the county court *Page 299 
of Coal county on a charge that they "did unlawfully sell and deliver to Sim McGee, certain intoxicating liquor, to wit, a drink commonly called `Choctaw Beer.'" In pursuance of the verdict they were each sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgments they appeal.
In the view we have taken of the disposition necessary to be made of this case it is neither important nor necessary to consider more than one of the questions presented, and that one is the sufficiency of the evidence to sustain the verdict.
Sim McGee was the only witness called by the state. He testified that he was a full-blood Choctaw, and that some time in March he went to the defendants' place. He was asked if he bought any beer from the defendants, and he answered "that he bought some Choc;" that he bought 25 cents worth. He was then asked:
"Q. Who gave it to you? A. She did. Q. Who did you pay? A. Paid her."
On cross-examination he said he had been in jail four times, and was drunk at that time.
The defendant Vincent Kerriel testified that this Indian came to his home one morning and was very drunk, and asked his wife for something to eat and something to drink, and she put him out of the house, and he said he was going to have her arrested.
Mary Kerriel testified that she had to drive this little Indian away from her house two or three different times; that the last time she drove him away he said, "I go tell Pat Wilhelm and get you arrested;" that she never sold or gave him any Choctaw beer. *Page 300 
This was substantially all the evidence in the case.
On a consideration of the evidence we are of opinion, as a matter of law, that the evidence was insufficient to justify a conviction. The judgment is therefore reversed.